 

Exhibit 10.1

 



Final Form

 

EXHIBIT A

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of July [●], 2017 by and
among (i) Origo Acquisition Corporation, a Cayman Islands business company
(including any successor entity thereto, “OAC”), (ii) Hightimes Holding Corp., a
Delaware corporation (the “Company”), and (iii) the undersigned shareholder
(“Holder”) of the Company. Any capitalized term used but not defined in this
Agreement will have the meaning ascribed to such term in the Merger Agreement
(as defined below).

 

WHEREAS, OAC, the Company, HTHC Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of OAC (“Merger Sub”), and Jose Aldeanueva, solely in
the capacity as the OAC Representative thereunder, have entered into that
certain Merger Agreement, dated as of July 24, 2017 (as amended from time to
time in accordance with the terms thereof, the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company, with the Company
continuing as the surviving entity (the “Merger”), and as a result of which,
among other matters, all of the issued and outstanding capital stock of the
Company and Company Common Stock Equivalent Securities as of the Effective Time
shall no longer be outstanding and shall automatically be cancelled and shall
cease to exist, in exchange for the right to receive, or convert into, the
Merger Consideration or other consideration (including OAC Assumed Options) as
set forth in the Merger Agreement, all upon the terms and subject to the
conditions set forth in the Merger Agreement and in accordance with the
applicable provisions of the DGCL;

 

WHEREAS, the Board of Directors of the Company has (a) approved and declared
advisable the Merger Agreement, the Ancillary Documents, the Merger and the
other transactions contemplated by any such documents (collectively, the
“Transactions”), (b) determined that the Transactions are fair to and in the
best interests of the Company and its shareholders (the “Company Shareholders”)
and (c) recommended the approval and the adoption by each of the Company
Shareholders of the Merger Agreement, the Ancillary Documents, the Merger and
the other Transactions;

 

WHEREAS, as a condition to the willingness of OAC to enter into the Merger
Agreement, and as an inducement and in consideration therefor, and in view of
the valuable consideration to be received by the Holder thereunder, and the
expenses and efforts to be undertaken by OAC and the Company to consummate the
Transactions, OAC, the Company and the Holder desire to enter into this
Agreement in order for the Holder to provide certain assurances to OAC regarding
the manner in which the Holder is bound hereunder to vote any shares of voting
capital stock of the Company which the Holder beneficially owns, holds or
otherwise has voting power (the “Shares”) during the period from and including
the date hereof through and including the date on which this Agreement is
terminated in accordance with its terms (the “Voting Period”) with respect to
the Merger Agreement, the Merger, the Ancillary Documents and the Transactions.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.          Covenant to Vote in Favor of Transactions. The Holder agrees, with
respect to all of the Shares:

 

(a)          during the Voting Period, at each meeting of the Company
Shareholders or any class or series thereof, and in each written consent or
resolutions of any of the Company Shareholders in which Holder is entitled to
vote or consent, Holder hereby unconditionally and irrevocably agrees to be
present (in person or by proxy) for such meeting and vote (in person or by
proxy), or consent to any action by written consent or resolution with respect
to, as applicable, the Holder’s Shares (i) in favor of, and adopt, the Merger,
the Merger Agreement, the Ancillary Documents, any amendments to the Company’s
Organizational Documents, and all of the other Transactions (and any actions
required in furtherance thereof), (ii) in favor of the other matters set forth
in the Merger Agreement, and (iii) to vote the Shares in opposition to: (A) any
and all proposals for the acquisition of the Company that could reasonably be
expected to delay or impair the ability of the Company to consummate the Merger,
the Merger Agreement or any of the Transactions, or which are in competition
with or materially inconsistent with the Merger Agreement or the Ancillary
Documents; or (B) any other proposal or action involving the Company or any of
its Subsidiaries that is intended, or would reasonably be expected, to prevent,
impede, interfere with, delay, postpone or adversely affect in any material
respect the Transactions or would reasonably be expected to result in any of the
conditions to the Company’s obligations under the Merger Agreement not being
fulfilled;

 





 

 

(b)          to execute and deliver all related documentation and take such
other action in support of the Merger, the Merger Agreement, any Ancillary
Documents and any of the Transactions as shall reasonably be requested by the
Company or Company in order to carry out the terms and provision of this Section
1, including, without limitation, (i) delivery of the Holder’s Company
Certificate (or an affidavit and indemnity of loss in lieu of the Company
Certificate), duly endorsed for transfer, to the Exchange Agent, OAC or the
Company and any similar or related documents and such other documents as may be
reasonably requested by OAC, (ii) any actions by written consent of the Company
Shareholders presented to the Holder, (vi) any applicable Ancillary Documents
(including, if applicable, the Lock-Up Agreement and the Non-Competition
Agreement), customary instruments of conveyance and transfer, and any consent,
waiver, governmental filing, and any similar or related documents;

 

(c)          not to deposit, and to cause their Affiliates not to deposit,
except as provided in this Agreement, any Shares owned by the Holder or
his/her/its Affiliates in a voting trust or subject any Shares to any
arrangement or agreement with respect to the voting of such Shares, unless
specifically requested to do so by Company in connection with the Merger
Agreement, the Ancillary Documents and any of the Transactions;

 

(d)          except as contemplated by the Merger Agreement or the Ancillary
Documents, make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the SEC) or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of, any shares of the Company
capital stock in connection with any vote or other action with respect to the
Transactions, other than to recommend that stockholders of the Company vote in
favor of adoption of the Merger Agreement and the Transactions and any other
proposal the approval of which is a condition to the obligations of the parties
under the Merger Agreement (and any actions required in furtherance thereof and
otherwise as expressly provided by Section 1 of this Agreement); and

 

(e)          to refrain from exercising any dissenters’ rights or rights of
appraisal under applicable law at any time with respect to the Merger, the
Merger Agreement, the Ancillary Documents and any of the Transactions, including
pursuant to the DGCL.

 

2.          Other Covenants.

 

(a)          No Transfers. Holder agrees that during the Voting Period the
Holder shall not, and shall cause his or its Affiliates not to, without
Company’s prior written consent, (A) offer for sale, sell (including short
sales), transfer, tender, pledge, encumber, assign or otherwise dispose of
(including by gift) (collectively, a “Transfer”), or enter into any contract,
option, derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Shares; (B) grant any proxies or powers of
attorney with respect to any or all of the Shares; (C) permit to exist any lien
of any nature whatsoever (other than those imposed by this Agreement, applicable
securities Laws or the Company’s Organizational Documents, as in effect on the
date hereof) with respect to any or all of the Shares; or (D) take any action
that would have the effect of preventing, impeding, interfering with or
adversely affecting Holder’s ability to perform his or its obligations under
this Agreement. The Company hereby agrees that it shall not permit any Transfer
of the Shares in violation of this Agreement. Holder agrees with, and covenants
to, Company that Holder shall not request that the Company register the Transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any Shares during the term of this Agreement without the prior
written consent of Company, and the Company hereby agrees that it shall not
effect any such Transfer.

 



2

 

 

(b)          Changes to Shares. In the event of a stock dividend or
distribution, or any change in the shares of capital stock of the Company by
reason of any stock dividend or distribution, split-up, stock split,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Shares” shall be deemed to refer to and include the Shares as well as all
such stock dividends and distributions and any securities into which or for
which any or all of the Shares may be changed or exchanged or which are received
in such transaction. Holder agrees during the Voting Period to notify OAC
promptly in writing of the number and type of any additional Shares acquired by
Holder, if any, after the date hereof.

 

(c)          Actions; Efforts. Holder agrees to not during the Voting Period
take or agree or commit to take any action that would make any representation
and warranty of Holder contained in this Agreement inaccurate in any material
respect. Holder further agrees that unless the Merger Agreement is terminated in
accordance with its terms, Holder shall use his or its commercially reasonable
efforts to cooperate with OAC to effect the Merger, all other Transactions, the
Merger Agreement, the Ancillary Documents and the provisions of this Agreement.

 

(d)          Registration Statement. During the Voting Period, Holder agrees to
provide to OAC and its Representatives any information regarding Holder or the
Shares that is required by the Company or its Representatives for inclusion in
the Registration Statement pursuant to applicable Law or SEC or Nasdaq (or, if
applicable, any other Acceptable Securities Exchange) rules or requirements.

 

(e)          Publicity. Holder shall not issue any press release or otherwise
make any public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of the Company and OAC.
Holder hereby authorizes the Company and OAC to publish and disclose in any
announcement or disclosure required by the SEC, Nasdaq (or, if applicable, any
other Acceptable Securities Exchange) or the Registration Statement (including
all documents and schedules filed with the SEC in connection with the
foregoing), Holder’s identity and ownership of the Shares and the nature of
Holder’s commitments and agreements under this Agreement, the Merger Agreement
and any other Ancillary Documents.

 

3.          Representations and Warranties of Holder. Holder hereby represents
and warrants to Company as follows:

 

(a)          Binding Agreement. Holder (i) if a natural person, is of legal age
to execute this Agreement and is legally competent to do so and (ii) if not a
natural person, is (A) a corporation, limited liability company, company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that OAC is entering into the
Merger Agreement in reliance upon the simultaneous or subsequent execution and
delivery of this Agreement by Holder.

 



3

 

 

(b)          Ownership of Shares. As of the date hereof, Holder has beneficial
ownership over the type and number of the Shares set forth under Holder’s name
on the signature page hereto, is the lawful owner of such Shares, has the sole
power to vote or cause to be voted such Shares, and has good and valid title to
such Shares, free and clear of any and all pledges, mortgages, encumbrances,
charges, proxies, voting agreements, liens, adverse claims, options, security
interests and demands of any nature or kind whatsoever, other than those imposed
by this Agreement, applicable securities Laws or the Company’s Organizational
Documents, as in effect on the date hereof. Except for the Shares and other
securities of the Company set forth under Holder’s name on the signature page
hereto, as of the date of this Agreement, Holder is not a beneficial owner or
record holder of any: (i) equity securities of the Company, (ii) securities of
the Company having the right to vote on any matters on which the holders of
equity securities of the Company may vote or which are convertible into or
exchangeable for, at any time, equity securities of the Company or (iii)
options, warrants or other rights to acquire from the Company any equity
securities or securities convertible into or exchangeable for equity securities
of the Company.

 

(c)          No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of incorporation, bylaws or other comparable
organizational documents of Holder, if applicable, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any Contract
or obligation to which Holder is a party or by which Holder or any of the Shares
or its other assets may be bound, or (iii) violate any applicable Law or Order,
except for any of the foregoing in clauses (i) through (iii) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.

 

(d)          No Inconsistent Agreements. Holder hereby covenants and agrees
that, except for this Agreement, Holder (i) has not entered into, nor will enter
into at any time while this Agreement remains in effect, any voting agreement or
voting trust with respect to the Shares inconsistent with Holder’s obligations
pursuant to this Agreement, (ii) has not granted, nor will grant at any time
while this Agreement remains in effect, a proxy, a consent or power of attorney
with respect to the Shares and (iii) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement.

 

4.          Miscellaneous.

 

(a)          Termination. Notwithstanding anything to the contrary contained
herein, this Agreement shall automatically terminate, and none of OAC, the
Company or Holder shall have any rights or obligations hereunder, upon the
earliest to occur of (i) the mutual written consent of OAC, the Company and
Holder, (ii) the Effective Time (following the performance of the obligations of
the parties hereunder required to be performed at or prior to the Effective
Time), and (iii) the date of termination of the Merger Agreement in accordance
with its terms. The termination of this Agreement shall not prevent any party
hereunder from seeking any remedies (at law or in equity) against another party
hereto or relieve such party from liability for such party’s breach of any terms
of this Agreement. Notwithstanding anything to the contrary herein, the
provisions of this Section 4(a) shall survive the termination of this Agreement.

 



4

 

 

(b)          Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of the Holder are personal to the Holder and may not be
assigned, transferred or delegated by the Holder at any time without the prior
written consent of OAC and the Company, and any purported assignment, transfer
or delegation without such consent shall be null and void ab initio. Except as
contemplated by the Merger Agreement, neither the Company nor OAC may assign any
or all of its rights under this Agreement, in whole or in part without obtaining
the consent or approval of the Holder.

 

(c)          Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person that is not a party hereto or thereto or
a successor or permitted assign of such a party.

 

(d)          Governing Law; Jurisdiction. This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to in
Section 4(g). Nothing in this Section 4(d) shall affect the right of any party
to serve legal process in any other manner permitted by applicable law.

 

(e)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4(e).

 



5

 

 

(f)          Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g)          Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to OAC, to:

 

Origo Acquisition Corporation
708 Third Avenue
New York, NY 10017
Attention: Jose M. Aldeanueva, CFO
Tel: (212) 634-4512
Email: jaldea@aol.com

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn:    Douglas Ellenoff, Esq.
              Stuart Neuhauser, Esq.
Fax: (212) 370-7889
Tel: (212) 370-1300
Email:   ellenoff@egsllp.com
             sneuhauser@egsllp.com

 

If to the Company, to:

 

Hightimes Holding Corp.
5520 Wilshire Boulevard
Los Angeles, CA 90036
Attn: Adam E. Levin, CEO
Tel: 310-774-0100
Email: adam@orevacap.com

 

With a copy to (which shall not constitute notice):

 

CKR Law, LLP
12100 Wilshire Boulevard, Suite 480
Los Angeles, California 90025
Attn: Stephen A. Weiss, Esq.
Tel: (310) 312-1860
Email: sweiss@ckrlaw.com

 

If to the Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and OAC (and each of their copies for
notices hereunder).        

 (h)          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of OAC, the Company and the Holder. No failure or delay
by a party in exercising any right hereunder shall operate as a waiver thereof.
No waivers of or exceptions to any term, condition, or provision of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such term, condition, or provision.

 



6

 

 

(i)           Severability. In case any provision in this Agreement shall be
held invalid, illegal or unenforceable in a jurisdiction, such provision shall
be modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

(j)           Specific Performance. Holder acknowledges that its obligations
under this Agreement are unique, recognizes and affirms that in the event of a
breach of this Agreement by the Holder, money damages will be inadequate and OAC
will have not adequate remedy at law, and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by the Holder in accordance with their specific terms or were
otherwise breached. Accordingly, OAC shall be entitled to an injunction or
restraining order to prevent breaches of this Agreement by the Holder and to
enforce specifically the terms and provisions hereof, without the requirement to
post any bond or other security or to prove that money damages would be
inadequate, this being in addition to any other right or remedy to which such
party may be entitled under this Agreement, at law or in equity.

 

(k)        Expenses. Each party shall be responsible for its own fees and
expenses (including the fees and expenses of investment bankers, accountants and
counsel) in connection with the entering into of this Agreement, the performance
of its obligations hereunder and the consummation of the transactions
contemplated hereby; provided, that in the event of any Action arising out of or
relating to this Agreement, the non-prevailing party in any such Action will pay
its own expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party.

 

(l)         No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship among Holder, the Company and OAC, and is
not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship among the parties hereto or among any other
Company shareholders entering into voting agreements with the Company or OAC.
Holder is not affiliated with any other holder of securities of the Company
entering into a voting agreement with the Company or OAC in connection with the
Merger Agreement and has acted independently regarding its decision to enter
into this Agreement. Nothing contained in this Agreement shall be deemed to vest
in OAC any direct or indirect ownership or incidence of ownership of or with
respect to any Shares.

 

(m)         Further Assurances. From time to time, at another party’s request
and without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 



7

 

 

(n)          Entire Agreement. This Agreement (together with the Merger
Agreement to the extent referred to herein) constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of OAC or any of the obligations of the Holder under any
other agreement between the Holder and OAC or any certificate or instrument
executed by the Holder in favor of OAC, and nothing in any other agreement,
certificate or instrument shall limit any of the rights or remedies of OAC or
any of the obligations of the Holder under this Agreement.

 

(o)          Counterparts; Facsimile. This Agreement may also be executed and
delivered by facsimile or electronic signature or by email in portable document
format in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  OAC:       ORIGO ACQUISITION CORPORATION         By:   Name: Jose Aldeanueva  
Title: Chief Financial Officer         The Company:       HIGHTIMES HOLDING
CORP.         By:   Name: Adam E. Levin   Title: Chief Executive Officer

 

The Holder:   By:     Name:    

 



Number and Type of Shares:

 

__________ shares of Company Class A Common Stock

 

Address for Notice:

 

Address:                                                                                                              

                                                                                                                            

                                                                                                                            



 


Facsimile
No.:                                                                                                     

Telephone
No.:                                                                                                   

Email:                                                                                                                 :

 

  



{Signature Page to Voting Agreement]

 



